DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-23 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-23 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a delta sigma circuit configured to calculate, through a delta sigma operation, a delta value of a first angle corresponding to a first row line of a pixel array for measuring a depth of an object and calculate, through a delta sigma operation, a delta value of a third angle corresponding to a second row line of the pixel array.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Buttgen et al. (Patent No. US 7,923,673 B2) shows in Fig. 8 a four-tap pixel structure combining two two-tap dendritic gate structures.
Cho et al. (Patent No. US 8,233,143 B2) discloses a signal processor generating a plurality of sensed values by measuring respective portions of the reflected signal during respective time periods with different time delays from the reference time points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878